Title: To Thomas Jefferson from Thomas Auldjo, 1 February 1792
From: Auldjo, Thomas
To: Jefferson, Thomas


          Cowes, 1 Feb. 1792. He encloses an account of imports and exports by American ships in this district for the last half of 1791. It is somewhat defective owing to mistakes by his agents that he will correct in his next return, but it  is perfectly accurate with respect to the description of goods imported and exported. Americans should be able to profit from the British demand for lumber because “Lumber imported in American Ships direct from the United States pays no duty, which gives you an advantage over importations from the Baltick and Norway, on which a duty is levied.”—He encloses a letter from Mr. Newman, an agent of his in Dartmouth who is involved in trade with New York, “and if the subject should engage your attention I shall be happy to second your views in it.”—He has no political news to communicate as everything in this country is tranquil. He received the laws and treaties of the United States from [Joshua] Johnson.
        